Citation Nr: 1527177	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for right ankle arthrosis, status post-arthroscopy.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to November 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Although the Veteran initially requested a hearing on his VA Form 9, he subsequently withdrew that request in April 2013 and May 2015 statements.
 
In May 2014, the Veteran submitted a timely request for an extension of the 60-day period to file a substantive appeal in response to the March 2014 statement of the case concerning claims for service connection for migraine headaches, memory loss, left shoulder condition, muscle strain of the chest, a neck condition, muscle strain of the back, a right shoulder condition, chronic muscle and joint pain, and an unspecified skin condition.  See 38 C.F.R. § 20.303.  This request has not been addressed by the Agency of Original Jurisdiction (AOJ), and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In May 2015, the Veteran submitted additional argument and evidence in support of his appeal.  He did not expressly request AOJ review of the evidence, and a waiver of AOJ review is not required.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154.


FINDING OF FACT

For the entire appeal period, the Veteran's right ankle disability has manifested with chronic pain and marked limitation of motion (LOM), but no ankylosis.


CONCLUSION OF LAW

The requirements for an initial evaluation of 20 percent for the right ankle disability are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5271 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection has been granted for the right ankle disability, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran does not allege otherwise.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The service treatment records (STR), private treatment records, lay statements, and reports of the Veteran's 2010 and 2012 VA Compensation and Pension examinations are in the claims file.  The VA examinations are adequate for rating purposes, as the examiners interviewed and examined the Veteran, and provided clinical findings sufficient to evaluate the Veteran's right ankle disability under the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  Id.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA must resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA must also evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when either disability may have been more severe than at other times during the course of the initial rating period on appeal.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When rating musculoskeletal disabilities based on LOM, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, if those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, and 4.59).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater LOM due to pain on use, including during flare-ups.  38 C.F.R. § 4.14; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

The March 2012 rating decision reflects that the RO evaluated the right ankle under the rating criteria for degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5003.  Those criteria provide that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate Diagnostic Codes for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  Id.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Ankle pathology is rated under DC 5271.  Those criteria provide for a 10 percent rating for moderate LOM, and a 20 percent rating for marked LOM.  Id.  Under VA regulations, normal range of motion (ROM) for the ankle is 0 to 20 degrees on dorsiflexion, and 0 to 45 degrees on plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

The October 2010 VA examination report notes the Veteran's history of sustaining a right ankle injury in active service in 1988.  The Veteran's symptoms continued after his separation from active service in 1993, and an arthroscopy was performed in 1995 to shave cartilage and clean out debris.  The Veteran reports that, notwithstanding the arthroscopy, he has continued to experience constant chronic pain.  On a scale of 1 to 10, he assessed his pain on average as 5.5-6/10.  During flare-ups, his pain could increase to 10/10, and he limped on walking.  The Veteran reported further that cold or damp weather impacted his symptoms, and that he experienced pain after walking 100 to 200 meters (approximately 109 to 220 yards).

Physical examination revealed the Veteran to walk with a normal gait, without a limp, as he walked to and into the examination room.  The Veteran removed his socks and shoes without any indication of pain.  On visual inspection, as compared to the left, the right upper ankle was slightly enlarged with swollen joint contours, particularly in the region of the lateral malleolus but without inflammatory changes.  There was no deformity, scars, or outward signs of injury.  Foot pulses were palpable.  There was tenderness to palpation at the region of the lateral and medial malleolus and upper ankle space.  The fibular ligaments were slightly lax with firm end point, and the delta ligament was normal.  There were no inflammatory changes of the soft tissue.  Right ankle ROM on dorsiflexion was 0 to 11 degrees with pain at the end point, and plantar flexion 0 to 32 degrees with pain in projection.  Three repetitions revealed no increase in pain or additional functional loss.  X-rays were interpreted as having shown no effusion in the ankle joint and spur-like osteophytes.  The examiner diagnosed second degree right ankle osteoarthritis.

Another examination was conducted in September 2012.  The examination report reflects that physical examination revealed compression pain of 5/10 intensity (as assessed by the examiner) near the tip of the outer ankle bone and at the right anterior fibulotalar ligament; mild diffuse tenderness along the inner ankle bones of 3/10 intensity; and, moderate (4/10) tenderness that worsened from the medial to the lateral side.  The fibular ligaments were slightly lax but were firmly attached.  The delta ligament was normal, and there were no signs of changes to the soft tissue.  ROM on dorsiflexion was 0 to 13 degrees, and 0 to 33 degrees on plantar flexion, both with pain.  Repetitive-use testing revealed no indication of increased pain or functional loss.  The report reflects that ultrasound revealed no evidence of effusion in the right ankle joint, and no indication of infectious change in the soft tissue or calcification.

In a November 2012 letter, the Veteran asserted that he had constant pain in his right ankle, and that it is deformed.  He asserted further that operating a vehicle caused pain, and that if he rode a bicycle or walked for any period of time, the right ankle became painful and forced him to limp.  The Veteran also reported that his work entailed heavy lifting, which is impacted by the right ankle pain.  In a September 2011 statement, the Veteran's spouse confirmed that he limps due to right ankle pain.

In light of the objective findings on clinical examination, the Veteran's reports of his symptoms, and his spouse's observations, the Board finds that the right ankle disability more nearly approximates marked LOM warranting a 20 percent rating under Diagnostic Code 5271 and sections 4.40, 4.45, and 4.59, for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7.  Unless there is evidence of ankylosis, 20 percent is the maximum rating for the right ankle disability.  38 C.F.R. § 4.71a, DC 5271. Ankylosis is when the joint is fixed in place and unable to be moved.  Although the Veteran argues that he experiences ankylosis in the right ankle, his contention is refuted by the medical evidence of record, which reflects the Veteran retains motion in his ankle, albeit limited by pain.  Therefore, as ankylosis has never been demonstrated, a higher rating based on ankylosis under DC 5270 is not warranted.
Nor is there any showing of associated symptoms of the feet warranting consideration of DC 5284.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

Here, the Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria.  The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2014).  Accordingly, the severity, frequency, and kind of symptoms the Veteran's disability manifests are contemplated by the rating criteria - specifically limitation of motion due to pain.  Contrary to the Veteran's assertions, the 2010 VA examiner found no evidence of right ankle deformity.  The symptoms of the Veteran's right ankle condition are adequately compensated in the disability rating assigned, and he does not have symptoms associated with this disability that have been left uncompensated or unaccounted for the by the assignment of the schedular rating.  Therefore, this case does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.

Finally, although the Veteran has reported that the right ankle disability impacts his ability to perform his work, the 20 percent rating assigned herein contemplates a degree of occupational impairment.  See 38 C.F.R. § 4.10.  Critically, the record does not indicate, nor has the Veteran contended, that he is precluded from obtaining substantial and gainful occupation due to his right ankle disability.  To the contrary, he is currently employed full time.  Accordingly, the Board concludes the issue of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009


ORDER

Entitlement to an initial rating of 20 percent, but no higher, for right ankle arthrosis, status post-arthroscopy, is granted for the entire appeal period.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


